DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Claim Objections
Claim 4-5, 10, and 17 is/are objected to because of the following informalities:
Claim 4 and 17, are objected to because there is a period in the middle of the claim.

Claims 5 and 10 depend either directly or indirectly from the objection of claim 4, therefore they are also objected.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG Pub US 20200085290 A1 which is cited in the ISA, provided on the IDSs, as CN107045720A – hereinafter “Wang”) in view of Chen (US 20180239987 A1 – hereinafter “Chen”).
Claim 1:
Wang discloses an image recognition method, comprising: 
obtaining, by a computer device, a 
preprocessing, by the computer device, the (¶56 discloses “FIG. 3, the artificial neural network 10A according to this embodiment may include a preprocessing module”; ¶¶67-77 describes the pre-processing module with reference to Fig. 4 including ¶69 which discloses “pre-processing such as retinal fundus area detection, image clipping resizing, normalizing”; Fig. 5 whose description starts at ¶78 discloses “another pre-processing module 11”); 
obtaining, by the computer device through a first submodel in a machine learning model, a first image feature corresponding to the (Abstract discloses “a first neural
network (12) configured to generate a first advanced feature set from the target retinal fundus image”; ¶84), and 
obtaining, through a second submodel in the machine learning model, a second image feature corresponding to the preprocessed image (Abstract discloses “image; a second neural
network (22) configured to generate a second advanced feature set from the reference retinal fundus image”; ¶84); and 
determining, by the computer device according to the first image feature and the second image feature (¶95 “combine a first advanced feature set generated by the first neural network 12
and a second advanced feature set generated by the second neural network 22 to form a feature combination set”), a first probability that the (¶¶99-101 discloses “the third neural network 14 may be configured to generate a diagnostic report according to the feature combination (a feature combination set) … the third neural network 14 may be values(percentages) between 0 and 1, and such values may each be interpreted as the probability of being classified into a particular category (lesion type).”).
(Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Wang and Chen before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to reduce the human and material resources needed in correctly classifying an image (Chen ¶¶7, 9; Wang ¶12).  This motivation for the combination of Wang and Chen is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 13:
The combination of Wang and Chen discloses the method according to claim 1, wherein the to-be-recognized image comprises a medical image; and the machine learning model comprises a convolutional neural network (CNN) model (Wang ¶85 discloses “In addition, in this embodiment, the first neural network 12 and the second neural network 22 may both be
designed as a convolutional neural network (CNN)”.
Claim 14:
Wang discloses a computer device, comprising a memory (¶142) and a processor (¶142 discloses “a computer”), the memory storing a plurality of computer programs, and the computer programs, when executed by the processor, causing the computer device to perform (¶142 discloses “a program to instruct related hardware” ) including … 
The combination of Wang and Chen discloses the remaining elements recited in claim 14 for at least the reasons discussed in claim 1 above.
Claim 20:
Wang discloses a non-transitory computer-readable storage medium (¶142 discloses “medium readable by a computer”), storing a plurality of computer programs, the computer programs, when executed by a processor of a computer device, causing the computer device to perform a plurality of operations (¶142 discloses “a program to instruct related hardware”; where it is known in the art that a program can comprise multiple processes or programs and the interchange of the singular noun “program” and plural noun “programs” carries no patentable weight due to being obvious to one skilled in the art at the time of filing) including … 
The combination of Wang and Chen discloses the remaining elements recited in claim 14 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 2-12, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ross Varndell/Primary Examiner, Art Unit 2666